Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – Figs. 1-3, directed to a leotard having an upper back panel extending to a wearer’s upper back and shoulders and a compression system with a single outer panel completely covered by a single inner panel;
Species B – Figs. 4-6, directed to a leotard having straps extending over the wearer’s upper back and shoulders and a compression system with multiple angled outer and inner back panels;
Species C – Figs. 7-9, directed to a leotard having straps extending over the wearer’s upper back and shoulders and a compression system with multiple angled inner and outer back panels and a zipper;
Species D – Figs. 10-12, directed to a leotard having straps extending over the wearer’s upper back and shoulders and a compression system with multiple angled front and back panels;
Species E – Figs. 13-15, directed to a leotard having a compression system arranged in a corset design with front and back panels arranged in a vertical orientation;
Species F – Figs. 16-17, directed to a leotard having a compression system with horizontal and vertical back panels and apertures formed on either side of the vertical back panel above the horizontal back panel; and
Species G – Figs. 18-19, directed to a leotard having a compression system with horizontal and vertical back panels and apertures formed on either side of the vertical panel above and below the horizontal back panel. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-6, 9-15, and 17-20 are generic with claims 7 and 18 directed to Species C and claim 16 directed to Species A, E, F, and G.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative on to request an oral election to the above election of species due to the complexity of the species election being involved.  For example, the application includes twenty-two figures and twenty claims of which three of the claims are independent.  The three independent claims are further all generic and read upon by each of the identified species.  Furthermore, although dependent claims 2-6, 8, 10-13, 15, and 17-20 are all generic to the identified species, the remaining dependent claims are directed to a selection of the various species as described above.  Therefore, the election of species is being mailed to provide Applicant with sufficient time to respond in detail to the complex election.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732